Exhibit 10.9

 

CONVERTIBLE PROMISSORY NOTE

$600,000 PLUS INTEREST DUE & PAYABLE

DOCUMENT A-02152008

 

THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS NOTE AND THE
SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

 

FOR VALUE RECEIVED, on the Effective Date, as defined below, Advanced Cell
Technology Inc. as Obligor (“Borrower,” or “Obligor”), hereby promises to pay to
the Lender (“Lender” or “ Holder”), as defined below, the Principal Sum, as
defined below, along with the Interest Rate, as defined below, according to the
terms herein.

 

The “Effective Date” shall be:

 

February 15, 2008

 

 

 

The “Lender” shall be:

 

JMJ Financial / Its Principal, or Its Assignees

 

 

 

The “Principal Sum” shall be:

 

$600,000 (six hundred thousand US Dollars); Subject to the following: accrued,
unpaid interest shall be added to the Principal Sum.

 

 

 

The “Consideration” shall be:

 

$500,000 (five hundred thousand) dollars in the form of cashier’s check.

 

 

 

The “Interest Rate” shall be:

 

12% one-time interest charge on the Principal Sum. No interest or principal
payments are required until the Maturity Date, but both principal and interest
may be included in conversion prior to maturity date.

 

 

 

The “Conversion Price” shall be the following price:

 

As applied to the Conversion Formula set forth in 2.2, the lesser of (a) $0.38
or (b) 80% (eighty percent) of the average of the 3 (three) lowest trade prices
in the 20 trading days previous to the conversion; as applies to Advanced Cell
Technology Inc. voting common stock.

 

 

 

The “Prepayment Terms” shall be:

 

Prepayment is not permitted, unless approved by Holder in writing.

 

--------------------------------------------------------------------------------


 

The “Maturity Date” is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable, and that date shall be:

 

February 15, 2010

 

ARTICLE 1 PAYMENT-RELATED PROVISIONS

 

1.1  Demand.  Upon notice by holder, this Note is payable on Demand at any time
from and after 180 days from the Effective Date.

 

1.2  Interest Rate.  Subject to the Holder’s right to convert, interest payable
on this Note will accrue interest at the Interest Rate and shall be applied to
the Principal Sum.

 

ARTICLE 2 CONVERSION RIGHTS

 

The Holder will have the right to convert the Principal Sum and accrued interest
under this Note into Shares of the Borrower’s Common Stock as set forth below.

 

2.1  Conversion Rights and Cashless Exercise.  The Holder will have the right at
its election from and after 180 days from the Effective Date, and then at any
time, to convert all or part of the outstanding and unpaid Principal Sum and
accrued interest into shares of fully paid and nonassessable shares of common
stock of Advanced Cell Technology Inc. (as such stock exists on the date of
issuance of this Note, or any shares of capital stock of Advanced Cell
Technology Inc. into which such stock is hereafter changed or reclassified, the
“Common Stock”) as per the Conversion Formula set forth in Section 2.2.  Any
such conversion shall be cashless, and shall not require further payment from
Holder.  Unless otherwise agreed in writing by both the Borrower and the Holder,
at no time will the Holder convert any amount of the Note into common stock that
would result in the Holder owning more than 4.99% of the common stock
outstanding of Advanced Cell Technology Inc.  Shares from any such conversion
will be delivered to Holder within 2 (two) business days of conversion notice
delivery (see 3.1) via 10:30 am priority overnight delivery service (see
Section 2.6).

 

2.2  Conversion Formula.  The number of shares issued through conversion is the
conversion amount divided by the conversion price.

 

# Shares =

Conversion Amount

 

Conversion Price

 

2.3  This section 2.3 intentionally left blank.

 

2.4  Adjustment Upon Dilutive Offers, Agreements, or Sales.  If the Borrower, at
any time while this Note is outstanding, enters into an agreement under which it
issues or agrees to issue either its common stock, options, or warrants to
purchase or convert to its common stock at a price or exercise price or
conversion price (a “Subsequent Share Price”), as the case may be,

 

--------------------------------------------------------------------------------


 

that is less than the conversion price or subsequent conversion formula result
set forth in Section 2.2, then the conversion price set forth in Section 2.2.
shall be automatically adjusted to equal the Subsequent Share Price.
 Circumstances that are exempt from adjustment as set forth in this Section 2.4
include:

 

(a) options to employees, officers, directors or consultants pursuant to any
stock or option plan currently in effect or hereafter duly adopted by a majority
of the non- employee members of the board of directors of the Borrower or a
majority of the members of a committee of non-employee directors established for
such purpose, provided that the exercise price of such options shall not be less
than the Conversion Price on the trading day immediately prior to the grant of
such option,

 

(b) securities issued upon the exercise or conversion of any securities,
convertible securities, options or warrants issued and outstanding on the date
of this Note, or any agreements to issue the same in existence as of the date of
this Note, and

 

(c) securities issued pursuant to acquisitions or strategic transactions,
provided any such issuance shall only be made in connection with a transaction
involving a person or entity which is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of the Borrower
and in which the Borrower receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Borrower is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

 

2.5  Reservation of Shares.  As of the issuance date of this Note and for the
remaining period during which the conversion right exists, the Borrower will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock upon the full conversion of
this Note.  The Borrower represents that upon issuance, such shares will be duly
and validly issued, fully paid and non-assessable.  The Borrower agrees that its
issuance of this Note constitutes full authority to its officers, agents and
transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the conversion of this Note.

 

2.6  Delivery of Conversion Shares.  Shares from any such conversion will be
delivered to Holder within 2 (two) business days of conversion notice delivery
(see 3.1) via 10:30 am priority overnight delivery service (see “Share Delivery”
attachment).  If those shares are not delivered in accordance with this
timeframe stated in this Section 2.6, at any time for any reason prior to
offering those shares for sale in a private transaction or in the public market
through its broker, Holder may rescind that particular conversion to have the
conversion amount returned to the note balance with the conversion shares
returned to the Borrower.

 

--------------------------------------------------------------------------------


 

ARTICLE 3 MISCELLANEOUS

 

3.1  Notices.  Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier.  Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 

3.2  Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, means this instrument as originally executed, or if
later amended or supplemented, then as so amended or supplemented.

 

3.3  Assignability.  This Note will be binding upon the Borrower and its
successors and permitted assigns, and will inure to the benefit of the Holder
and its successors and permitted assigns, and may be assigned by the Holder.

 

3.4  Governing Law.  This Note will be governed by, and construed and enforced
in accordance, with the laws of the State of Florida, without regard to the
conflict of laws principles thereof.

 

3.5  Maximum Payments.  Nothing contained herein may be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum will be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

3.6  Attorney Fees.  In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys’ fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

 

3.7  Change of Officer, Change of Control.  In the event that William Caldwell
is replaced as Chairman & CEO of Advanced Cell Technology Inc., or in the event
that Advanced Cell Technology Inc. undergoes a change in majority control, the
Holder has the right to make this Note payable on demand as set forth in
Section 1 .l.

 

3.8  No Public Announcement.  Except as required by applicable securities laws,
no public announcement may be made regarding this Note, payments, or conversions
without written permission by both Borrower and Holder.

 

3.9  Opinion of Counsel.  In the event that an opinion of counsel is needed for
any matter related to this Note, Holder has the right to have any such opinion
provided by its counsel.  Holder also has the right to have any such opinion
provided by Borrower’s counsel.

 

--------------------------------------------------------------------------------


 

3.10  Additional Financing.  The Holder, at its option, may invest up to an
additional $500,000 (five hundred thousand dollars), in part, whole, and/or
multiple transactions, in Advanced Cell Technology Inc. on the same or better
terms as set forth in this agreement for a period of 150 days from the Effective
Date.  The 150 day window may be extended at the option of the Borrower.  In the
event that Holder wishes to exercise this right, the Borrower will be notified
by the Notice of Additional Financing Form, and any additional financing will be
memorialized by an additional Convertible Promissory Note(s).

 

3.11  Effective Date.  This Note will become effective only upon occurrence of
the three following events: the Effective Date of February 15, 2008 has been
reached, execution by both parties, and delivery of valid payment by the Lender.

 

3.12  Director’s Resolution.  Once effective, Borrower will execute and deliver
to Holder a copy of a Board of Director’s resolution resolving that this note is
validly issued, paid, and effective.

 

3.13  Use of Proceeds.  As further described, promised, and agreed in the
attached Use of Proceeds Agreement, Borrower promises that use of the funds will
not go towards stem cell research or development related to embryonic stem cells
in any manner, and that 100% of the use of proceeds is to go the company’s adult
stem cell research and development of the Mytogen program.  Borrower understands
that Holder has entered into this transaction in reliance upon that promise,
understanding, and use of proceeds as memorialized in the attached Use of
Proceeds Agreement.

 

3.14  Adjustment of Conversion Price.  In the event that Borrower enters into an
additional financing agreement with another investor subsequent to the closing
of this transaction, Borrower may adjust the Conversion Price percentage set
forth herein as to satisfy the terms of any future financing transaction.  In
the event of such adjustment, as shown in the Adjustment of Conversion Price
Example attachment, Borrower will make a one-time cash payment to Holder at the
time of adjustment for the dollar difference that would result in the Conversion
Price percentage adjustment.  In the event that Holder invests additional funds
as set forth in Section 3.10, this Section 3.14 will apply to future financing
whether the additional funds are invested before or after any such adjustment.

 

BORROWER[S]:

 

LENDER/HOLDER:

 

 

 

 

 

 

/s/ William M. Caldwell, IV

 

/s/ Justin Keener

William Caldwell

 

JMJ Financial / Its Principal

President & CEO

 

 

Advanced Cell Technology, Inc.

 

 

 

 

 

Dated:

 

 

Dated:

2/14/08

 

--------------------------------------------------------------------------------


 

USE OF PROCEEDS AGREEMENT

 

Mr. Bill Caldwell, President & CEO

Mr. Ivan Wolkind, SVP of Finance & CAO

 

Dear Bill and Ivan,

 

Through the course of our discussions leading up to this financing, you have
been very helpful for my understanding of stem cell research and development,
particularly with the differences between embryonic stem cell research and adult
stem cell research.

 

Because embryonic stem cell research has underlying ethical issues that I would
need months to research and consider before drawing a conclusion as to whether I
support it or discourage it, we felt it was best to fund the company solely for
adult stem cell research.  This is a critical ethical concern to me of highest
importance, and you have agreed, pledged, and promised to segregate the funds as
follows.

 

As summarized in Section 3.13 above, you hereby represent, for me to rely on as
an investor and also as a party to this agreement, that you agree, pledge, and
promise that these funds will not be used in any way, shape, form, spillover, or
connection to embryonic stem cell research.  You have represented to me that
Mytogen research and development is dedicated solely to adult stem cell research
and that Mytogen has no connection to embryonic stem cell research whatsoever. 
The funds will be used solely in this manner as provided by you:

 

·                  Mytogen facilities costs that are not and will never be
connected to, related to, or shared with embryonic stem cell research during the
use of proceeds.

 

·                  Mytogen salaries that are not and wilt never be connected to,
related to, or shared with embryonic stem cell research during the use of
proceeds.

 

·                  Mytogen fixed assets that are not and will never be connected
to, related to, or shared with embryonic stem cell research.

 

·                  Mytogen accounts payable that are not and will never be
connected to, related to, or shared with embryonic stem cell research.

 

You also agree that upon my request, at any time upon reasonable notice, you
will provide me with the actual use of proceeds of these funds.  Further, you
promise and agree that these funds will not be loaned, pledged, used as
collateral, or otherwise hypothecated in any way, shape, form, spillover, or
connection to embryonic stem cell research.

 

If we are all in understanding, and if you agree to uphold these promises and
agree to these representations for me to rely upon as an investor and as a party
to this agreement, please indicate by signing below.

 

/s/ Justin Keener

 

/s/ William M. Caldwell, IV

JMJ Financial / Its Principal

 

William Caldwell

 

 

 

 

 

 

 

 

 

 

 

Ivan Wolkind

 

--------------------------------------------------------------------------------


 

NOTICE OF ADDITIONAL FINANCING FORM

 

(To be executed by Holder when intending to invest additional funds)

 

This Form is notification that I intend to invest additional funds into Advanced
Cell Technology Inc. as set forth in Section 3.10 of the Convertible Promissory
Note dated February 15, 2008,

 

Intended Amount: $

 

Intended Execution Date of Documentation:

 

Intended Delivery Date of Payment:

 

 

 

 

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

SAMPLE

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Note)

 

The undersigned hereby elects to convert a portion of the Note issued by
Advanced Cell Technology Inc. on February 15, 2008 into Shares of Common Stock
of Advanced Cell Technology Inc. according to the conditions set forth in such
Note, as of the date written below.

 

Date of Conversion:

 

 

 

 

Conversion Amount:

 

 

 

 

Conversion Price:

 

 

 

 

Shares To Be Delivered:

 

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

 

 

Address:

 

 

 

 

 

Shares must be delivered to Holder within 2 (two) business days of conversion
notice via 10:30am priority overnight delivery service in accordance with
Section 2.6.

 

--------------------------------------------------------------------------------


 

OTHER NOTE/DEBENTURE HOLDERS’ RACHET PROVISIONS

 

Borrower is aware that as set forth in the Conversion Price and Section 2, that
the market price of the stock may be at a level such that the Holder’s
conversion takes place at a price per share that is lower than $0.38.

 

In the event that any or all conversions take place under $0.38, Borrower will
bear any consequences from any past or future financing agreements; and that
under no circumstances will any past or future financing agreements prevent
Borrower from honoring the conversion terms and all other terms as set forth in
this agreement.

 

 

 

 

William Caldwell

President & CEO

Advanced Cell Technology Inc.

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

SHARE DELIVERY ATTACHMENT

 

EXAMPLE

 

2.6. Delivery of Conversion Shares. Shares from any such conversion will be
delivered to Holder within 2 (two) business days of conversion notice delivery
(see 3.1) via 10:30am priority overnight delivery service. If those shares are
not delivered in accordance with this timeframe stated in this Section 2.6, at
any time for any reason prior to offering those shares for sale in a private
transaction or in the public market through its broker, Holder may rescind that
particular conversion to have the conversion amount returned to the note balance
with the conversion shares returned to the Borrower.

 

Example:

 

Holder delivers conversion notice to Borrower at 4:45pm eastern time on Monday
January 1st.

 

Borrower’s transfer agent must send shares to Holder via 10:30am overnight
delivery no later than Tuesday January 2nd.

 

Holder must have received the shares or received delivery attempt no later than
10:30am eastern time on Wednesday January 3rd.

 

--------------------------------------------------------------------------------


 

ADJUSTMENT OF CONVERSION PRICE EXAMPLE

 

3.14. Adjustment of Conversion Price.  In the event that Borrower enters into an
additional financing agreement with another investor subsequent to the closing
of this transaction, Borrower may adjust the Conversion Price percentage set
forth herein as to satisfy the terms of any future financing transaction. In the
event of such adjustment, as shown in the Adjustment of Conversion Price Example
attachment, Borrower will make a one-time cash payment to Holder at the time of
adjustment for the dollar difference that would result in the Conversion Price
percentage adjustment. In the event that Holder invests additional funds as set
forth in Section 3.10, this Section 3.14 will apply to future financing whether
the additional funds are invested before or after any such adjustment.

 

Example:

 

Current 80%

 

$600,000 principal amount x 1.12 one-time interest charge = $672,000 total
principal balance

 

$672,000 / .80 conversion price percentage = $840,000 total paper value

 

For this example, assume the Borrower adjusted the conversion price percentage
upwards to 90%

 

Adjusted 90%

 

$600,000 principal amount x 1.12 one-time interest charge = $672,000 total
principal balance

 

$672,000 / .90 conversion price percentage = $746,666 total paper value

 

Cash Payment Required by Borrower to Holder equals $93,333

 

Original paper value at 80% = $840,000

- Adjusted paper value at 90% = $746,666

Cash payment required for adjustment $93,333

 

--------------------------------------------------------------------------------